THE THIRTEENTH COURT OF APPEALS

                                    13-20-00568-CV


                        Charlie W. Torres and Maricela R. Torres
                                           v.
                                Cameron County, Texas


                                     On Appeal from the
                      404th District Court of Cameron County, Texas
                        Trial Court Cause No. 2017-DCL-00130-G


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

December 22, 2022